DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/28/2022 has been entered.
 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Status
This action is in response to claims filed on 12/26/2021. Claims 1-3, 6, 8-9, 11, and 13 are considered in this office action. Claims 1-3, 6, 8, 11, and 13 have been amended. Claims 4-5, 7, 10, 12, and 14 have been cancelled. Claims 1-3, 6, 8-9, 11, and 13 are pending examination. Certain objections to the specification, the 35 U.S.C. 112(a) written description rejection to claims 1-14, and certain 112(b) rejections to claims 1-14 are withdrawn and the claims are no longer being interpreted under 35 U.S.C. 112(f) in light of the instant amendments and arguments.

Response to Arguments
Applicant presents the following arguments regarding the previous office action:
The teachings of cited reference Miller regarding “attempting to obtain manual driving control” is not the same as “a manual mode switch request” recited in the claims
An attempt to move a passenger into a driving seat of cited reference Ricci or move seated passengers around as taught by cited reference Yamada would structurally change the automobile of cited reference Ricci and render it unsatisfactory for its intended purpose, and the combination of the cited references is improper

Applicant's arguments A.-B. have been fully considered but they are not persuasive. The currently presented arguments are identical to arguments presented in Applicant’s response received 12/26/2021, and Examiner’s responses to said arguments are the same as the responses recited in the most recent Final Office Action mailed 03/28/2022 and are reproduced here.
Regarding Applicant’s argument A. that the teachings of cited reference Miller regarding “attempting to obtain manual driving control” is not the same as “a manual mode switch request” recited in the claims, Examiner respectfully disagrees. Cited reference Miller teaches a vehicle control system 30 permitting the occupant to obtain manual driving control of the vehicle when it determines the occupant is authorized and is attempting to obtain driving control (Miller, Par. [0042] lines 6-9). The “attempt to obtain manual driving control” is equivalent to “a manual mode switch request” as it performs the identical function as “a manual mode switch request” (i.e. indicating to the vehicle controller that the passenger seeks to manually control the vehicle), a person of ordinary skill in the art would have recognized the interchangeability of a passenger “attempting to obtain manual driving control” with a passenger making “a manual mode switch request”, and the differences between the passenger “attempting to obtain manual driving control” as taught by cited reference Miller and the passenger making “a manual mode switch request” as described in the instant specification are insubstantial (MPEP 2183). Therefore, Examiner maintains that cited reference Miller teaches the above state claim limitation.
Regarding Applicant’s argument H. that an attempt to move a passenger into a driving seat of cited reference Ricci or move seated passengers around as taught by cited reference Yamada would structurally change the automobile of cited reference Ricci and render it unsatisfactory for its intended purpose, and the combination of the cited references is improper, Examiner respectfully disagrees. MPEP 2145.III states:
"The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference…. Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In re Sneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) ("[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review."); and In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) ("Combining the teachings of references does not involve an ability to combine their specific structures.").

In the instant case, cited reference Ricci teaches a system to access one or more user profiles the govern one or more vehicle functions comprising a means for verifying that a user has authority to access the one or more user profiles which are stored in a vehicle, and a position detection module adapted to determine a position of the user in the vehicle and one or more of enable and disable certain setting or preferences in the profile based on the determined position (Ricci, Par. [0008] lines 2-8 and Par. [0012] lines 1-4). Cited reference Yamada teaches a vehicle occupant information acquisition device that acquires information relating to the driving suitability of the vehicle occupants and when the vehicle switches from an autonomous driving mode to a manual driving mode, an alert is issued to one of the vehicle occupants who is determined to be suitable to drive the vehicle based on the acquired information and the seat on which the occupant who is most suitable to drive is sitting is moved to the driving position (Yamada, Abstract lines 1-12 and Par. [0091] lines 1-13). In other words, the intended purpose of cited reference Ricci is to access user profiles of the passengers detected in a vehicle and to enable/disable certain vehicle functions according to the user profile based on the detected position of the user within the vehicle, and the intended purpose of cited reference Yamada is to acquire information about the occupants of a vehicle in order to determine which occupant is most suitable to drive the vehicle and move the seat of most suitable occupant to the vehicle driver position when a vehicle switches from an autonomous driving mode to a manual driving mode. Modifying the vehicle taught by cited reference Ricci to incorporate the seats are moved within the vehicle taught by cited reference Yamada would not change the principle of operation of cited reference Ricci (governing vehicle functions according to a user profile based on a determined position of the user in the vehicle) and would not render the teachings of cited reference Ricci unsatisfactory for its intended purpose. One of ordinary skill in the art would have been motivated to modify cited reference Ricci to incorporate cited reference Yamada to enable a vehicle occupant who has driving suitability to drive the vehicle when switching from autonomous driving mode to manual driving mode (Yamada, Par. [0022] lines 3-6). Therefore, Examiner maintains that the combination of cited references Ricci and Yamada is proper.

Specification
The disclosure is objected to because of the following informalities:
Par. [0017] line 1 “The apparatus of claim 1, wherein, when it” should read “When it” (i.e., “[W]hen it”)
Par. [0018] line 1 “The apparatus of claim 6, wherein, when it” should read “When it” (i.e., “
Appropriate correction is required.

Claim Objections
Claim 2 is objected to because of the following informalities:
Claim 2 line 2 “processor unit” should read “processor”
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-3, 6, 8-9, 11, and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding claims 1 and 8, the limitation “determine whether the passenger can drive the vehicle, by inferring a presence and an age of the passenger through the learning information and weights stored in the storage unit from the image inputted from the capturing unit” is not described in the specification in such a way as to enable one skilled in the art to make and/or use the invention. Par. [0053] of the instant specification states “the control unit 20 may infer the presence and age of a passenger from the image for each seat by applying learning information and weights which are stored in the storage unit 30 based on deep learning”, however no further description or direction is provided by the inventor regarding how the control unit applies “learning information and weights” to the image, nor is there any description or algorithm provided regarding the “deep learning” upon which the application of the learning information and weights to the image is based. No working example is provided that demonstrates applying learning information and weights based on deep learning to an image in order to infer a presence and age of a passenger. Undue experimentation would be required by one of ordinary skill in the art to practice the full scope of the claims. Therefore, the above state claims are not enabled by the disclosure.
	Claims 2-3, 6 and 9, 11, 13 are rejected based on rejected base claims 1 and 8, respectively, for the same rationale as recited above.
Regarding claims 2 and 9, the limitation “checks the legal age of the passenger and whether the passenger has a license” is not described in the specification in such a way as to enable one skilled in the art to make and/or use the invention. Aside from a recitation of the claim language, there is no description or direction provided by the inventor in the instant specification regarding how the control unit checks a legal age of the passenger and if they have a license. No working example is provided that demonstrates how the control unit would check the legal age of the passenger and whether the passenger has a license. Undue experimentation would be required by one of ordinary skill in the art to practice the full scope of the claims. Therefore, the above stated claims are not enabled by the disclosure.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claims 8-9, 11, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, the element “a driver seat” in line 12 is indefinite, as it is unclear whether the element is referring to the driver seat stated previously in the claim, or to a different driver seat. Therefore, the claim is rendered indefinite.
	Claims 9, 11, and 13 are rejected based on the base rejected claim 8 for the same rationale as recited above.
Regarding claim 8, the element “a passenger” in line 13 is indefinite, as it is unclear whether the element is referring to the passenger stated previously in the claim, or to a different passenger. Therefore, the claim is rendered indefinite.
	Claims 9, 11, and 13 are rejected based on the base rejected claim 8 for the same rationale as recited above.
Claim 8 recites the limitations “the result of the inferring of whether the passenger holds the steering wheel” in line 17.  There is insufficient antecedent basis for this limitation in the claim.
	Claims 9, 11, and 13 are rejected based on the base rejected claim 8 for the same rationale as recited above.
Regarding claim 11, the element “a result of the determining of whether the passenger can drive the vehicle” in lines 2-3 is indefinite, as it is unclear whether the element is referring to the “determination result of the determining of whether the passenger can drive the vehicle” stated previously in claim 8 from which the claim depends, or to a different result of the determining whether the passenger can drive the vehicle. Therefore, the claim is rendered indefinite.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.



Claims 6 and 13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 6 and 13 recite “when it is determined that the passenger can drive the vehicle, the processor infers whether the passenger holds the steering wheel”. Claims 1 and 8, from which claims 6 and 13 depend, respectively, recite a processor “determining whether the passenger can drive the vehicle, …inferring whether the passenger holds the steering wheel” and subsequently after the passenger who can drive the vehicle is moved to the driver seat, “when it is inferred that the passenger does not hold the steering wheel, the processor stops the vehicle”. Thus, claims 1 and 8 already teach inferring whether the passenger that can drive the vehicle is holding the steering wheel, and claims 6 and 13, respectively, do not further limit the associated independent claim from which they depend.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 6, 8, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ricci (US 2014/0309862 A1) in view of Miller et al. (US 2018/0231979 A1) in view of Yamada (US 2017/0028987 A1), and further in view of Takeda et al. (US 2021/0080949 A1).
Regarding claim 1, Ricci teaches “An apparatus for switching a control authority of an autonomous vehicle (Abstract lines 1-2 teaches a system to access user profiles that govern one or more vehicle functions), comprising: a camera configured to capture an image of the inside of a vehicle and provide the captured image (Fig. 6B shows image sensors 622A-B inside the vehicle 104); a storage unit configured to store information (Par. [0226] lines 1-2 teaches the vehicle control system interacts with a memory or storage system that stores system data) for inferring the presence and age of a passenger and whether the passenger holds a steering wheel, based on deep learning (this limitation recites the intended use of the information stored in the storage unit and thus is not given patentable weight (see MPEP 2114)); and a processor (Fig. 2 shows a vehicle control system 204) configured to determine whether the passenger can drive the vehicle, by inferring a presence of the passenger (Par. [0291] lines 3-5 teaches the vehicle sensors detecting the presence of an individual within one of the zones 512 inside the vehicle; and Par. [0316] lines 1-3 teaches image sensors 622A-B are used to identify users 216 inside the vehicle 104) through the information stored in the storage unit from the image inputted from the camera (Par. [0461] lines 1-6 teaches the vehicle control system 204 receives the information from the sensors (such as image sensors 622A-B) and uses that information to search the database that is stored within the system data and compares the sensor data to ID characteristics to determine if the person has been identified), infer whether the passenger holds the steering wheel (Par. [0312] lines 6-7 teaches other sensors can detect that the driver has at least one hand on a steering wheel)”, however Ricci does not explicitly teach the information stored in the storage unit is “learning information and weights”, and the processor configured to infer “an age of the passenger through the learning information and weights according to a manual mode switch request” and “switch the control authority of the vehicle to a manual mode, wherein the apparatus further comprises an actuator configured to move a seat of the passenger in the vehicle, and when the passenger who can drive the vehicle is not seated in the driver seat, the processor operates the actuator to move the seat of the passenger to the driver seat, and subsequently when it is inferred that the passenger does not hold the steering wheel, the processor stops the vehicle”.
	From the same field of endeavor, Miller teaches the information stored in the storage unit is “learning information and weights”, and the control unit configured to infer “an age of the passenger through the learning information and weights (Par. [0079] lines 1-8 teaches the occupant sensing controller performs machine learning functions, and the database stores learning engines executable by the occupant sensing controller to process data of occupants received from the interior video camera system and develop demographic metadata on the occupants of the vehicle; and Abstract lines 10-12 teaches the occupant sensing controller determines from the demographic information an age of occupants in the autonomous vehicle) according to a manual mode switch request” and “switch the control authority of the vehicle to a manual mode (Par. [0042] lines 4-9 teaches if the vehicle control system determines the occupant attempting to obtain driving control is an authorized age occupant (implying the system infers the age of the occupant when they attempt to drive the vehicle in manual mode (i.e. according to a manual mode switch request)), the system permits the occupant to obtain manual driving control (switches control authority to manual mode))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date before the disclosed invention to modify the teachings of Ricci to incorporate the teachings of Miller to have the information stored in the storage unit taught by Ricci be learning information and weights as taught by Miller and to have the control unit taught by Ricci infer the age of the occupant according to the learning information and weights when there is a manual mode switch request and switch the vehicle control to a manual mode as taught by Miller.
	The motivation for doing so would be to use age-based detection of a vehicle operator as a safeguard against a child operating a vehicle on their own (Miller, Par. [0075] lines 4-6).
	However, the combination of Ricci and Miller does not explicitly teach “wherein the apparatus further comprises an actuator configured to move a seat of the passenger in the vehicle, and when the passenger who can drive the vehicle is not seated in the driver seat, the processor operates the actuator to move the seat of the passenger to the driver seat, and subsequently when it is inferred that the passenger does not hold the steering wheel, the processor stops the vehicle”.
	From the same field of endeavor, Yamada teaches “wherein the apparatus further comprises an actuator configured to move a seat of the passenger in the vehicle (Par. [0060] lines 1-8 teaches a seat position changing unit that changes the facing directions and positions of each of a plural number of seats provided in the vehicle to change the seat arrangements), and when the passenger who can drive the vehicle is not seated in the driver seat, the processor operates the actuator to move the seat of the passenger to the driver seat (Par. [0064] lines 2-13 teaches the autonomous driving control unit acquires various kinds of information about occupants from the occupants including the facing direction and position of the occupant’s seat, and then alerts an occupant who is suitable to be a driver; and Par. [0091] lines 1-5 teaches before switching from autonomous driving mode to manual driving mode, the autonomous driving control unit controls the seat position changing unit so as to move the alerted occupant to the driving position)”.
	It would have been obvious to one ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Ricci and Miller to incorporate the teachings of Yamada to include in the apparatus taught by the combination of Ricci and Miller a seat moving unit that moves the seat of the passenger determined to be able to drive the vehicle to the driver’s seat as taught by Yamada.
	The motivation for doing so would be to enable a vehicle occupant who has driving suitability to drive the vehicle when switching from autonomous driving mode to manual driving mode (Yamada, Par. [0022] lines 3-6).
	However, the combination of Ricci, Miller, and Yamada does not explicitly teach “when it is inferred that the passenger does not hold the steering wheel, the processor stops the vehicle”.
	From the same field of endeavor, Takeda teaches “when it is inferred that the passenger does not hold the steering wheel, the processor stops the vehicle (Par. [0071] lines 2-8 teaches when it is detected that the steering wheel is not gripped continuously, the escape driving sequence is executed; and Par. [0060] lines 9-12 teaches an escape driving sequence searches for an escape area where the vehicle is slowly driven to and stopped at the escape area)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Ricci, Miller, and Yamada to incorporate the teachings of Takeda to have the processor taught by the combination of Ricci, Miller, and Yamada stop the vehicle when it infers the passenger does not hold the steering wheel as taught by Takeda.
	The motivation for doing so would be to transfer the driving authority to the driver at a more appropriate time when switching from the autonomous driving mode to the manual driving mode (Takeda, Par. [0020] lines 2-4).
Regarding claim 3, the combination of Ricci, Miller, Yamada, and Takeda teaches all the limitations of claim 1 above, and further teaches “wherein when the determine result indicates that the passenger cannot drive the vehicle, the processor stops the vehicle (Ricci, Par. [0319] lines 11-20 teaches the vehicle control system 204 can safely take control of vehicle 104 and bring the vehicle 104 to a stop in a safe location in response to a determination from detected sensor data (i.e. determination that passenger cannot drive the vehicle); and Par. [0543] lines 11-14 and 21-29 teaches facial recognition (image data) of a driver can be used to limit what young drivers can do in the car if certain “rules” are broken, where these “rules” are used to restrict or regulate any vehicle function such as the vehicle’s speed and the like and prohibit undesired or unwanted vehicle operations (i.e. can be used to stop the vehicle))”.
Regarding claim 6, the combination of Ricci, Miller, Yamada, and Takeda teaches all the limitations of claim 1 above, and further teaches “wherein, when it is determined that the passenger can drive the vehicle, the processor infers whether the passenger holds the steering wheel (Takeda, Fig. 4-6; Par. [0051] lines 1-3 teaches in step 101 the controller notifies the driver that the driving authority will be transferred; Par. [0058] lines 2-3 and 9-10 teaches in step 103 it is determined whether the driver has an appropriate posture (i.e. determines whether the passenger can drive the vehicle) based on image data; Par. [0063] lines 1-7 teaches when the determination condition of step 103 is satisfied, the steering wheel and the seat are moved to a position suitable for driving operation in the manual driving mode; Par. [0069] lines 4-5 teaches in step 111 the grip sensor determines whether the driver is gripping the steering wheel; Par. [0094] lines 1-7 teaches when the transfer execution action is performed by the driver (where the transfer execution action is a continuous grip on the steering wheel (Par. [0074] line 1 to Par. [0075] line 1)), step 118 is executed to notify the driver before the driving authority is transferred that the driving mode is ready to be switched to the manual driving mode; and Par. [0100] line 1 to Par. [0101] line 2 teaches in step 120 the driving authority of the vehicle is transferred to the driver and in step 121 completion of the transfer of the driving authority is notified)”.
Regarding claim 8, Ricci teaches “A method for switching a control authority of an autonomous vehicle (Abstract lines 1-2 teaches a system to access user profiles that govern one or more vehicle functions; and Par. [0024] lines 1-2 teaches a method to associate a user profile with a vehicle), comprising: receiving, by a processor, an image from a camera (Fig. 6B shows image sensors 622A-B inside the vehicle 104); inferring, by the processor, a presence of a passenger from the image through information stored in a storage unit; determining, by the processor, whether the passenger can drive the vehicle, after the inferring of the presence of the passenger (Par. [0226] lines 1-2 teaches the vehicle control system interacts with a memory or storage system that stores system data; Par. [0291] lines 3-5 teaches the vehicle sensors detecting the presence of an individual within one of the zones 512 inside the vehicle; and Par. [0316] lines 1-3 teaches image sensors 622A-B are used to identify users 216 inside the vehicle 104; and Par. [0461] lines 1-6 teaches the vehicle control system 204 receives the information from the sensors (such as image sensors 622A-B) and uses that information to search the database that is stored within the system data and compares the sensor data to ID characteristics to determine if the person has been identified); inferring, by the processor, whether a passenger holds the steering wheel (Par. [0312] lines 6-7 teaches other sensors can detect that the driver has at least one hand on a steering wheel)”, however Ricci does not explicitly teach receiving the image “according to a manual mode switch request”, the information stored in the storage unit is “learning information and weights”, and the control unit inferring “an age of the passenger from the image through learning information and weights”, “determining, by the processor, whether the passenger who can drive the vehicle is seated in a driver seat; operating, by the processor, an actuator to move the seat of the passenger to the driver seat when the passenger who can drive the vehicle is not seated in a driver seat”, inferring whether the passenger holds the steering wheel “according to a determination result of the determining of whether the passenger can drive the vehicle; and switching, by the processor, a control authority of the vehicle to a manual mode according to the result of the inferring of whether the passenger hold the steering wheel, wherein, in the inferring whether the passenger holds the steering wheel, when it is inferred that the passenger does not hold the steering wheel, the processor stops the vehicle”.
	From the same field of endeavor, Miller teaches receiving the image “according to a manual mode switch request (Par. [0079] lines 1-8 teaches the occupant sensing controller processing data of occupants received from the interior video camera system to develop demographic metadata on the occupants of the vehicle; Abstract lines 10-12 teaches the occupant sensing controller determines from the demographic information an age of occupants in the autonomous vehicle; Par. [0042] lines 4-9 teaches if the vehicle control system determines the occupant attempting to obtain driving control is an authorized age occupant (implying the system infers the age of the occupant (using the image data from the interior video camera stated above) when they attempt to drive the vehicle in manual mode (i.e. according to a manual mode switch request))”, the system permits the occupant to obtain manual driving control (switches control authority to manual mode)); the information stored in the storage unit is “learning information and weights”, and the processor configured for inferring “an age of the passenger from the image through learning information and weights (Par. [0079] lines 1-8 teaches the occupant sensing controller performs machine learning functions, and the database stores learning engines executable by the occupant sensing controller to process data of occupants received from the interior video camera system and develop demographic metadata on the occupants of the vehicle; and Abstract lines 10-12 teaches the occupant sensing controller determines from the demographic information an age of occupants in the autonomous vehicle)” and “switching, by the processor, a control authority of the vehicle to a manual mode (Par. [0042] lines 4-9 teaches if the vehicle control system determines the occupant attempting to obtain driving control is an authorized age occupant (implying the system infers the age of the occupant when they attempt to drive the vehicle in manual mode (i.e. according to a manual mode switch request)), the system permits the occupant to obtain manual driving control (switches control authority to manual mode))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date before the disclosed invention to modify the teachings of Ricci to incorporate the teachings of Miller to have the information stored in the storage unit taught by Ricci be learning information and weights as taught by Miller and to have the processor taught by Ricci infer the age of the occupant according to the learning information and weights and switch the vehicle control to a manual mode as taught by Miller.
	The motivation for doing so would be to use age-based detection of a vehicle operator as a safeguard against a child operating a vehicle on their own (Miller, Par. [0075] lines 4-6).
	However, the combination of Ricci and Miller does not explicitly teach “determining, by the processor, whether the passenger who can drive the vehicle is seated in a driver seat; operating, by the processor, an actuator to move the seat of the passenger to the driver seat when the passenger who can drive the vehicle is not seated in a driver seat”, inferring whether the passenger holds the steering wheel “according to a determination result of the determining of whether the passenger can drive the vehicle” and switching the control authority to a manual mode “according to the result of the inferring of whether the passenger holds the steering wheel, wherein, in the inferring whether the passenger holds the steering wheel, when it is inferred that the passenger does not hold the steering wheel, the processor stops the vehicle”.
	From the same field of endeavor, Yamada teaches “determining, by the processor, whether the passenger who can drive the vehicle is seated in a driver seat; operating, by the processor, an actuator to move the seat of the passenger to the driver seat when the passenger who can drive the vehicle is not seated in a driver seat (Par. [0060] lines 1-8 teaches a seat position changing unit that changes the facing directions and positions of each of a plural number of seats provided in the vehicle to change the seat arrangements; Par. [0064] lines 2-13 teaches the autonomous driving control unit acquires various kinds of information about occupants from the occupants including the facing direction and position of the occupant’s seat, and then alerts an occupant who is suitable to be a driver; and Par. [0091] lines 1-5 teaches before switching from autonomous driving mode to manual driving mode, the autonomous driving control unit controls the seat position changing unit so as to move the alerted occupant to the driving position (implying that the control unit determines the position of the suitable driver occupant after it has determined that the occupant is suitable to drive the vehicle in order to then move the position of the suitable driver occupant to the driver seat))”.
	It would have been obvious to one ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Ricci and Miller to incorporate the teachings of Yamada to include in the method taught by the combination of Ricci and Miller determining whether the passenger who can driver the vehicle is seating in the driver’s seat and moving the seat of the passenger determined to be able to drive the vehicle to the driver’s seat as taught by Yamada.
	The motivation for doing so would be to enable a vehicle occupant who has driving suitability to drive the vehicle when switching from autonomous driving mode to manual driving mode (Yamada, Par. [0022] lines 3-6).
	However, the combination of Ricci, Miller, and Yamada does not explicitly teach inferring whether the passenger holds the steering wheel “according to a determination result of the determining of whether the passenger can drive the vehicle” and switching the control authority to a manual mode “according to the result of the inferring of whether the passenger holds the steering wheel, wherein, in the inferring whether the passenger holds the steering wheel, when it is inferred that the passenger does not hold the steering wheel, the processor stops the vehicle”.
	From the same field of endeavor, Takeda teaches inferring whether the passenger holds the steering wheel “according to a determination result of the determining of whether the passenger can drive the vehicle (Fig. 4-5; Par. [0051] lines 1-3 teaches in step 101 the controller notifies the driver that the driving authority will be transferred; Par. [0058] lines 2-3 and 9-10 teaches in step 103 it is determined whether the driver has an appropriate posture (i.e. determines whether the passenger can drive the vehicle) based on image data; Par. [0063] lines 1-7 teaches when the determination condition of step 103 is satisfied, the steering wheel and the seat are moved to a position suitable for driving operation in the manual driving mode; Par. [0069] lines 4-5 teaches in step 111 the grip sensor determines whether the driver is gripping the steering wheel)” and switching the control authority to a manual mode “according to the result of the inferring of whether the passenger holds the steering wheel (Fig. 6; Par. [0094] lines 1-7 teaches when the transfer execution action is performed by the driver (where the transfer execution action is a continuous grip on the steering wheel (Par. [0074] line 1 to Par. [0075] line 1)), step 118 is executed to notify the driver before the driving authority is transferred that the driving mode is ready to be switched to the manual driving mode; and Par. [0100] line 1 to Par. [0101] line 2 teaches in step 120 the driving authority of the vehicle is transferred to the driver and in step 121 completion of the transfer of the driving authority is notified), wherein, in the inferring whether the passenger holds the steering wheel, when it is inferred that the passenger does not hold the steering wheel, the processor stops the vehicle (Par. [0071] lines 2-8 teaches when it is detected that the steering wheel is not gripped continuously, the escape driving sequence is executed; and Par. [0060] lines 9-12 teaches an escape driving sequence searches for an escape area where the vehicle is slowly driven to and stopped at the escape area)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Ricci, Miller, and Yamada to incorporate the teachings of Takeda to infer whether the passenger holds the steering wheel taught by the combination of Ricci, Miller, and Yamada according to determining if the passenger can drive the vehicle as taught by Takeda and to switch the control authority to the manual mode taught by the combination of Ricci, Miller, and Yamada according to determining if the passenger holds the steering wheel and stopping the vehicle when it is inferred the passenger does not hold the steering wheel as taught by Takeda.
	The motivation for doing so would be to transfer the driving authority to the driver at a more appropriate time when switching from the autonomous driving mode to the manual driving mode (Takeda, Par. [0020] lines 2-4).
Regarding claim 11, the combination of Ricci, Miller, Yamada, and Takeda teaches all the limitations of claim 8 above, and further teaches “stopping, by the processor, the vehicle when a result of the determining of whether the passenger can drive the vehicle indicates that the passenger cannot drive the vehicle (Ricci, Par. [0319] lines 11-20 teaches the vehicle control system 204 can safely take control of vehicle 104 and bring the vehicle 104 to a stop in a safe location in response to a determination from detected sensor data (i.e. determination that passenger cannot drive the vehicle); and Par. [0543] lines 11-14 and 21-29 teaches facial recognition (image data) of a driver can be used to limit what young drivers can do in the car if certain “rules” are broken, where these “rules” are used to restrict or regulate any vehicle function such as the vehicle’s speed and the like and prohibit undesired or unwanted vehicle operations (i.e. can be used to stop the vehicle))”.
Regarding claim 13, the combination of Ricci, Miller, Yamada, and Takeda teaches all the limitations of claim 8 above, and further teaches “wherein, in the determining of whether the passenger can drive the vehicle, when it is determined that the passenger can drive the vehicle, the processor performs the step of inferring whether the passenger holds the steering wheel (Takeda, Fig. 4-6; Par. [0051] lines 1-3 teaches in step 101 the controller notifies the driver that the driving authority will be transferred; Par. [0058] lines 2-3 and 9-10 teaches in step 103 it is determined whether the driver has an appropriate posture (i.e. determines whether the passenger can drive the vehicle) based on image data; Par. [0063] lines 1-7 teaches when the determination condition of step 103 is satisfied, the steering wheel and the seat are moved to a position suitable for driving operation in the manual driving mode; Par. [0069] lines 4-5 teaches in step 111 the grip sensor determines whether the driver is gripping the steering wheel; Par. [0094] lines 1-7 teaches when the transfer execution action is performed by the driver (where the transfer execution action is a continuous grip on the steering wheel (Par. [0074] line 1 to Par. [0075] line 1)), step 118 is executed to notify the driver before the driving authority is transferred that the driving mode is ready to be switched to the manual driving mode; and Par. [0100] line 1 to Par. [0101] line 2 teaches in step 120 the driving authority of the vehicle is transferred to the driver and in step 121 completion of the transfer of the driving authority is notified)”.

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ricci (US 2014/0309862 A1) in view of Miller et al. (US 2018/0231979 A1) in view of Yamada (US 2017/0028987 A1), in view of Takeda et al. (US 2021/0080949 A1), and further in view of Canavor et al. (US 2018/0210446 A1).
Regarding claim 2, the combination of Ricci, Miller, Yamada, and Takeda teaches all the limitations of claim 1 above, however the combination of Ricci, Miller, Yamada, and Takeda does not explicitly teach “wherein the processor unit checks a legal age of the passenger and whether the passenger has a license, when determining whether the passenger can drive the vehicle”.
	From the same field of endeavor, Canavor teaches “wherein the processor unit checks a legal age of the passenger and whether the passenger has a license, when determining whether the passenger can drive the vehicle (Par. [0022] lines 3-7 teaches passenger profile data includes user identifying information such as age and whether the passenger has a driver’s license; Par. [0056] lines 1-9 teaches the autonomous vehicle control system identifies a passenger of the autonomous vehicle by capturing relevant passenger data and providing it to the passenger identification application; Par. [0063] lines 1-11 teaches the vehicle control system identifies which rules are triggered for the identified passenger, where the vehicle control system identifies one or more classes of passengers to which the identified passenger belongs based on the passenger profile data, and for example if the passenger profile data indicates that the passenger is under the age of 18 (i.e. checks a legal age of the passenger and whether the passenger has a license), the vehicle control system determines that certain features of the autonomous vehicle should be disabled (determining whether the passenger can drive the vehicle)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Ricci, Miller, Yamada, and Takeda to incorporate the teachings of Canavor to have the processor taught by the combination of Ricci, Miller, Yamada, and Takeda check the age and licensing status of the passenger when determining if the passenger can drive the vehicle as taught by Canavor.
	The motivation for doing so would be to enforce safety rules and regulations as well as personalize the autonomous vehicle and tailor its operation to the preferences of the passengers (Canavor, Par. [0012] lines 4-7).
Regarding claim 9, the combination of Ricci, Miller, Yamada, and Takeda teaches all the limitations of claim 8 above, however the combination of Ricci, Miller, Yamada, and Takeda does not explicitly teach “wherein the determining of whether the passenger can drive the vehicle comprises checking a legal age of the passenger and whether the passenger has a license”.
	From the same field of endeavor, Canavor teaches “wherein the determining of whether the passenger can drive the vehicle comprises checking a legal age of the passenger and whether the passenger has a license (Par. [0022] lines 3-7 teaches passenger profile data includes user identifying information such as age and whether the passenger has a driver’s license; Par. [0056] lines 1-9 teaches the autonomous vehicle control system identifies a passenger of the autonomous vehicle by capturing relevant passenger data and providing it to the passenger identification application; Par. [0063] lines 1-11 teaches the vehicle control system identifies which rules are triggered for the identified passenger, where the vehicle control system identifies one or more classes of passengers to which the identified passenger belongs based on the passenger profile data, and for example if the passenger profile data indicates that the passenger is under the age of 18 (i.e. checks a legal age of the passenger and whether the passenger has a license), the vehicle control system determines that certain features of the autonomous vehicle should be disabled (determining whether the passenger can drive the vehicle)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Ricci, Miller, Yamada, and Takeda to incorporate the teachings of Canavor to have the determining of whether the passenger can drive the vehicle taught by the combination of Ricci, Miller, Yamada, and Takeda include checking the age and licensing status of the passenger as taught by Canavor.
	The motivation for doing so would be to enforce safety rules and regulations as well as personalize the autonomous vehicle and tailor its operation to the preferences of the passengers (Canavor, Par. [0012] lines 4-7).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE M FITZHARRIS whose telephone number is (469)295-9147.  The examiner can normally be reached on 7:30 am - 6:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTIAN CHACE can be reached on (571)272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.M.F./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665